Citation Nr: 1515062	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-05 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The Veteran served on active duty in the United States Marine Corps for a period of less than 90 days, from December 1986 to February 1987, before being given an entry level separation from military service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in May 2009 and August 2010 from the Los Angeles, California, Regional Office of the Department of Veterans Affairs (VA), which denied the Veteran's claim of entitlement to service connection for a chronic acquired psychiatric disorder, to include PTSD.  The St. Petersburg, Florida, VA Regional Office (RO) is now the agency of original jurisdiction (AOJ) over the current appeal.  

FINDINGS OF FACT

1.  The clinical evidence does not demonstrate that the Veteran has had an Axis I diagnosis of PTSD at any time during the pendency of the present claim.

2.  The Veteran served on active duty for a period of less than 90 days.

3.  A chronic acquired psychiatric disorder did not have its onset during active military service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f), 4.125(a) (2014).

2.  A chronic acquired psychiatric disorder was not incurred in active duty.  38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. § 3.303 (2014).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  38 C.F.R. § 3.159(b) has since been revised, and the requirement that VA request that the claimant provide any evidence in his/her possession that pertains to the claim was removed from the regulation.

The Veteran's present claim for service connection for an acquired psychiatric disorder (to include PTSD) stems from an application for VA compensation that was received by VA in August 2008.  A VCAA notice letter addressing the issue of service connection for an acquired psychiatric disorder other than PTSD was dispatched to him in September 2008, prior to the initial adjudication of this claim in the May 2009 rating decision now on appeal.  VCAA notice letters addressing the issue of entitlement to service connection for PTSD were dispatched to him in June 2009 and December 2009, prior to the initial adjudication of the PTSD claim in the August 2010 rating decision that is now on appeal.  The aforementioned letters each satisfy all of the above-described mandates, and there is no timing defect with regard to this notice.  
VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  VA informed the Veteran of its duty to assist in obtaining records and supportive evidence with regard to the service connection claim adjudicated herein.  

As pertinent to the claim for service connection for an acquired psychiatric disorder, to include PTSD, the Board finds that the Veteran's relevant service treatment records and post-service medical records from private sources for the period from 2003 - 2009 have been obtained and associated with the evidence.  The Board has also reviewed the Veteran's claims file as it appears on the VBMS and Virtual VA electronic information database for any additional pertinent medical records.  The Veteran has been afforded ample opportunity to submit evidence in support of his claim or otherwise notify the Board of any additional relevant evidence that is not presently associated with his claims file.  A review of the claims file indicates that the AOJ has undertaken appropriate efforts in good faith to obtain all evidence identified by the claimant as relevant to his claim.

Although the Veteran was not provided with a VA examination addressing his claim for service connection for a chronic acquired psychiatric disorder (to include PTSD), this deficit does not render the existing record unusable for purposes of adjudicating this issue on the merits.  The Board is mindful of the test prescribed by the United States Court of Appeals for Veterans' Claims (Court) in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), regarding whether a medical examination is necessary to adjudicate a claim, and finds that the absence of an examination addressing this specific matter on appeal is not prejudicial to the Veteran's claim as he has not met the criteria under McLendon to warrant such an examination and, furthermore, as the service and post-service VA and private medical records presently associated with the claims file provide sufficient evidence to decide the issue.  Thus, a VA examination is therefore not necessary to adjudicate the claim.  
Specifically, the Board finds that the Veteran has not met all four elements set forth in McLendon, which emphasize that a VA examination must be provided when there is: (1) competent evidence of current disability or recurrent symptoms; (2) establishment of an in-service event, injury, or disease; (3) an indication that the current disability may be associated with the in-service event; and (4) insufficient competent medical evidence to decide the claim.  The competent evidence does not establish a current Axis I diagnosis of PTSD.  The first element of the McLendon test has therefore not been met with respect to the PTSD claim.  The clinical evidence also does not establish onset in service of a chronic acquired psychiatric disorder, or otherwise indicate that the current Axis I diagnoses presented in the clinical record may be associated with the Veteran's period of military service.  The second and third elements of the McLendon test have therefore not been met with respect to claim for VA compensation for a chronic acquired psychiatric disorder other than PTSD.  The absence of a medical examination addressing the claim therefore does not constitute a breach of VA's duty to assist.  The Board concludes as a factual matter that the existing clinical evidence of record is sufficient to decide the psychiatric disorder claim, such that remanding the case for an examination to address this issue would be an unnecessary expenditure of VA resources.

Based on the foregoing, the Board finds that VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of the claim decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire record but does not have to discuss each piece of evidence). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. Timberlake v. Gober, 14 Vet. App. 122 (2000) (law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence in the record; every item of evidence does not have the same probative value. When all evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102 (2014).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131 (West 2014).  Evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2014).
The Veteran's service medical records show that he was psychiatrically normal on enlistment examination in July 1986 and that he denied having any history of psychiatric problems on an accompanying medical history questionnaire.  He entered active duty in the United States Marine Corps in December 1986 but was ultimately given an entry level separation in February 1987, after having served less than 90 days of active duty.  No separation examination was provided, although his in-service treatment records indicate recurring treatment for back and knee symptoms, which evidently may have led to his discharge.  The Veteran's character of service is not a bar against his eligibility for VA benefits.  

The Veteran is not presently service connected for any disability.  He filed his claim for VA compensation for a chronic psychiatric disorder in August 2008, which later included a claim for PTSD, which was filed with VA in June 2009.  He related a stressor account of being yelled at harshly by a Marine Corps drill instructor and of having a rifle pointed at him by a fellow Marine trainee during his brief stint of service.  According to the Veteran, he did not officially report the alleged incident of having a weapon pointed at him, but he related experiencing intense fear from the incident and of now having PTSD symptoms associated with this incident as well as from being treated harshly by his drill instructor during basic training.   

Post-service medical records include private psychiatric treatment records showing that the Veteran was first diagnosed with Axis I psychiatric disorders in early 2003.  Precipitating psycho-social stressors associated with the psychiatric diagnoses were listed as the death of the Veteran's mother to cancer in December 2002, his ongoing problems with alcohol and substance abuse, his difficulties with obtaining and retaining a job and related financial problems associated with his lack of a source of steady income, his relatively recent and bitter divorce from his wife and loss of visitation with his children, and his involvement in a violent altercation with police officers in March 2003 after being caught unclothed in public and behaving aggressively.  Private psychiatric treatment records for the period from 2003 - 2009 show that the Veteran received multiple Axis I diagnoses, which included major depressive disorder, mood disorder not otherwise specified (NOS), psychotic disorder NOS, bipolar disorder, bipolar II, anxiety, depression, bipolar-type schizoaffective disorder, panic disorder with agoraphobia, alcohol dependence and polysubstance abuse, including cocaine and cannabis abuse.  Although the records note that the Veteran had previously service a short stint in the United States Marine Corps and had related a history of having memory flashbacks of being yelled at by his in-service drill instructor, the clinical reports do not present an Axis I diagnosis of PTSD and do not present any nexus opinion that objectively links any of his Axis I diagnoses to his period of military service.  The treatment reports noted on several occasions that the Veteran was a poor historian and that he was evasive and misleading in his answers to his treating clinicians.  The clinicians opined that some of the Veteran's memory gaps may be related to his long history of substance abuse.  

In a September 2012 lay witness statement, the Veteran's father reported that, after a short tenure of service in the Marine Corps, the Veteran enrolled in college and earned a degree.  The Veteran's father hired him to work for his company and at first his work was quite satisfactory and so he was eventually promoted to a position of significant responsibility.  Soon afterwards, however, the Veteran's behavior became erratic, and he engaged in destructive behavior that resulted in his separation from his wife and family.  He left the employ of his father and thereafter was unable to maintain steady employment.  He now lived a marginal existence but occasionally contacted his father.  His behavior was sometimes normal and at other times punctuated by uncontrollable ranting.

The Board has considered the evidence discussed above and finds that it simply does not support the Veteran's claim for service connection for a chronic acquired psychiatric disorder, to include PTSD.  Firstly, the pertinent clinical records associated with the Veteran's psychiatric treatment present no valid Axis I diagnosis of PTSD at any time during the pendency of the present claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As such, he has not met this critical first element of an actual diagnosis of the claimed chronic disability and his claim with regard to the PTSD component of his psychiatric disability must therefore be denied.  38 C.F.R. §§ 3.303, 3.304(f), 4.125(a) (2014); Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004).

With regard to his remaining clinically established Axis I diagnoses of record, his service treatment records show no treatment or diagnosis of a chronic acquired psychiatric disorder during active duty.  Although the Veteran was evidently not provided with a medical examination during his separation from active duty, it is clear from the evidence of record that his current psychiatric diagnoses did not have their onset during service as the clinical opinions objectively associate them with his post-service stressors of his mother's death, his chronic substance abuse issues, and his estrangement from his family.  The 2012 statement of the Veteran's father clearly indicates that the Veteran did not begin to behave erratically until well after his separation from active duty.  To the extent that the Veteran seeks to relate his current psychiatric issues to his military service through asserting onset of psychiatric symptoms in service and continuity of psychiatric symptomatology thereafter, not only is such a history contradicted by the clinical record, but the clinical record also clearly indicates that the Veteran's memory and recall is highly suspect, owing to gaps in memory that could be due to his long history of substance abuse and also his elusive and misleading answers to his treating clinicians' questions.  As such, the Board finds that the Veteran's assertions of onset of psychiatric symptoms in service and continuity thereafter to be not credible for purposes of establishing a nexus with his period of active duty.  Accordingly, his vague and general stressor accounts of having a weapon pointed at him by a fellow trainee (an incident that cannot be objectively verified as it was, by the claimant's own admission, unreported at the time) and of being subjected to abusive treatment by his drill instructors are also deemed to be not credible. 

Some of the Veteran's Axis I diagnoses include psychoses.  However, these psychoses are not shown to have been clinically manifested during service such that direct service connection could be awarded.  Furthermore, although these psychoses are not shown to be manifest to at least a compensable degree within one year following the Veteran's separation from service in February 1987, even if the clinical evidence were to demonstrate such, the Veteran would still not be entitled to any presumptions for chronic disabilities listed in 38 C.F.R. § 3.309(a), because he did not service on active duty for a period of 90 or more days.  

In the absence of any actual objective opinion linking any of his current Axis I psychiatric diagnoses with his period of military service, the Veteran has failed to meet this crucial element of a service connection claim and, accordingly, his claim must also fail.  Thus, in view of the foregoing discussion, the Veteran's claim for service connection for a chronic acquired psychiatric disorder, to include PTSD, must be denied.  As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

To the extent that the Veteran attempts to relate his Axis I diagnoses to his period of active service based on his own personal knowledge of psychology and his familiarity with his individual medical history, the Board notes that the record does not demonstrate that he is a trained, certified, and licensed psychiatrist, clinical psychologist, or psychological counselor.  Although lay persons such as the Veteran may be competent to provide opinions as to some clinical issues (Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific question in this case regarding the diagnosis and etiology of the Veteran's Axis I diagnoses falls outside the realm of common knowledge of a lay person, the Veteran thusly lacks the competence to provide a probative medical opinion linking his Axis I diagnoses  to his military service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose psychiatric disorders as they lack certification and licensure in the practice of psychiatric or psychological counseling, treatment, and therapy).  


ORDER

Service connection for a chronic acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


